 1

 2

 3                                                                 JS-6
 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   STEVEN C. OBERDIEAR,                      Case No. CV 21-03356 RGK (RAO)
12                       Petitioner,
                                               JUDGMENT
13          v.
14   PEOPLE OF THE STATE OF
     CALIFORNIA,
15
                         Respondent.
16

17

18         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
19   without prejudice for the reasons set forth in the related Memorandum and Order
20   Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
21   Certificate of Appealability.
22

23   DATED: April 30, 2021
                                         ___________________________________
24
                                         R. GARY KLAUSNER
25                                       UNITED STATES DISTRICT JUDGE
26

27

28
